Citation Nr: 0421400	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  01-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1972 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied an 
increased rating for the veteran's service-connected 
rheumatoid arthritis.  The veteran entered notice of 
disagreement with this decision in November 2000; the RO 
issued a statement of the case in November 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in December 2000.  The veteran appeared and 
testified at a personal hearing in April 2002 before the 
undersigned Veterans' Law Judge.  The Board remanded this 
case to the RO in July 2003 for additional development that 
included a VA compensation examination.  That development was 
completed and the case was returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA orthopedic 
examinations in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran's rheumatoid arthritis is manifested by 
symptomatology analogous to not more than one or two 
exacerbations per year; the veteran's rheumatoid arthritis is 
not manifested by symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year. 




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
rating for service-connected rheumatoid arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5002 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish an 
increased rating for rheumatoid arthritis.  RO letters dated 
in March 2001, November 2003, and December 2003 notified the 
veteran what must be demonstrated to establish an increased 
rating for rheumatoid arthritis, and requested from the 
veteran copies of any records or documents he had regarding 
an increased rating for rheumatoid arthritis.  The RO advised 
the veteran what evidence had been received, that VA would 
request any information or evidence the veteran wanted VA to 
obtain, including any medical evidence from his doctors about 
which he told VA, and requested the veteran to provide 
information regarding medical treatment; the RO sent VA Forms 
21-4142 (Authorization and Consent to Release Information to 
VA) and VA Forms 21-4138 for this purpose.  Thus, the veteran 
has been advised which portion of evidence is to be provided 
by him and which portion VA will attempt to obtain in 
accordance with 38 U.S.C.A. § 5103(a).  These documents show 
that the appellant was notified of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the original RO decision 
that is the subject of this appeal was entered on November 4, 
2000, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in March 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his increased 
rating claim.  In the letters, the RO asked the veteran to 
inform the RO about any additional information or evidence 
that he wanted the RO to obtain.  In a letter informing that 
the appeal had been certified to the Board, the RO informed 
the veteran that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

In the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
appellant's claim.  As to any duty to provide an examination 
and/or seek a medical opinion for the veteran's claim, the 
veteran was afforded VA compensation examinations in 
September 2000, October 2002, and December 2003.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____). 


II. Increased Rating for Rheumatoid Arthritis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

Service connection for rheumatoid arthritis was granted in a 
January 1996 rating decision.  A 20 percent rating was 
assigned for rheumatoid arthritis pursuant to Diagnostic Code 
5002 (rheumatoid arthritis).  In March 2000, the veteran 
entered a claim for increased rating for rheumatoid 
arthritis, contending that his rheumatoid arthritis also 
affected the right shoulder, low back, ankles, and feet. 

Under Diagnostic Code 5002, a 20 percent rating is assigned 
for manifestations of rheumatoid arthritis consisting of one 
or two exacerbations per year in a well-established 
diagnosis.  A 40 percent rating is warranted for rheumatoid 
arthritis with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A Note to Diagnostic Code 5002 provides 
that the ratings for the active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis; the higher rating shall be assigned.  38 C.F.R. § 
4.71a.

After a review of all the lay and medical evidence of record, 
whether or not specifically identified in this decision, the 
Board finds that the veteran's rheumatoid arthritis is 
manifested by symptomatology analogous to not more than one 
or two exacerbations per year.  The record reflects that, at 
the most recent VA compensation examination in December 2003, 
the veteran complained of soreness in the right hand joints, 
swelling in the left hand joints, right arm and shoulder pain 
and stiffness associated with use, and neck and low back 
pain.  He did not describe any constitutional symptoms except 
that he fatigued easily.  Physical examination revealed some 
mild tenderness of the hands, some decreased motion of the 
right shoulder (abduction to 140 degrees, external rotation 
to 70 degrees), and normal result on rheumatoid factor.  The 
examiner's assessment included that there was "very limited 
evidence of inflammatory joint disease," noting that the 
veteran may have had more significant hand and other joint 
changes in the past.  The examiner assessed that the veteran 
did not meet the criteria for a diagnosis of rheumatoid 
arthritis, though he may have met the criteria in the past; 
that there was no evidence of soft tissue swelling or any 
deformities secondary to rheumatoid arthritis; the X-rays did 
not indicate the presence of erosions or classic changes of 
rheumatoid arthritis; and that the veteran had some 
restriction  in range of motion in the right shoulder that 
was most likely of soft tissue inflammatory origin.  

At the personal hearing before the undersigned Veterans' Law 
Judge in April 2002, the veteran testified in relevant part 
that he had missed from 6 to 8 days of work during the 
previous year because of pain; at the end of a work day he 
experienced numbness of the left leg, knees, and ankles; the 
pain usually started in the back and worked downward; and 
this occurred from 1 to 2 times per month, or 5 or 6 times 
during the previous year.  The evidence reflects the 
veteran's reported complaints of pain and swelling, but does 
demonstrate actual exacerbations of such symptomatology.  As 
indicated by the most recent VA examination findings in 
December 2003, the only cardinal symptom manifested by the 
veteran's disability diagnosed as rheumatoid arthritis was 
fatigue, and the clinical findings of swelling or arthritis 
were minimal.  

The Board further finds that the evidence does not 
demonstrate symptomatology that more nearly approximates the 
criteria for a 40 percent rating under Diagnostic Code 5002 
for the veteran's disability characterized as rheumatoid 
arthritis.  Although service connection was granted for 
rheumatoid arthritis, the December 2003 VA examination calls 
into question whether the veteran's rheumatoid arthritis is 
even manifested by a well-established diagnosis.  Even 
assuming the diagnosis rheumatoid arthritis is well 
established, in this case, the veteran's rheumatoid arthritis 
is not manifested by symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  The evidence does not 
reflect definite impairment of health that is objectively 
supported by examination findings.  For example, the record 
reflects that at the December 2003 VA examination the veteran 
was found to have no constitutional symptoms except the 
subjective report of fatigue, and clinical findings included 
some mild tenderness, but "very limited evidence of 
inflammatory joint disease."  As indicated, although the 
veteran testified at the personal hearing that he experienced 
numbness of the left leg, knees, and ankles, he testified 
that this occurred at the end of a work day or was associated 
with extensive use.  While the veteran reported some time 
lost from work, the evidence does not indicate that the time 
lost from work was due to exacerbations of rheumatoid 
arthritis.  For these reasons, the Board finds that the 
schedular criteria for a rating in excess of 20 percent 
rating for service-connected rheumatoid arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5002. 

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), 38 C.F.R. § 
4.45 (consider "pain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing", incoordination, and excess 
fatigability), and 38 C.F.R. § 4.59 (minimum compensable 
evaluation warranted for painful motion with joint pathology) 
in this case.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The record does not reflect limitation of motion of 
any of the affected joints, including due to pain or fatigue, 
that would warrant a rating in excess of 20 percent.  As 
indicated, the Note to Diagnostic Code 5002 provides that the 
ratings for the active process of rheumatoid arthritis will 
not be combined with the residual ratings for limitation of 
motion or ankylosis; instead, the higher rating shall be 
assigned.  38 C.F.R. § 4.71a.  The higher rating in this case 
is the currently assigned 20 percent rating under Diagnostic 
Code 5002 that contemplates the veteran's symptoms of 
multiple joint pain and fatigue. 

The record reflects that at the December 2003 VA compensation 
examination the veteran had mild tenderness to the right 
hand, but no restriction in range of motion of the wrists, 
knees, ankles, feet, or elbows.  A rating in excess of 20 
percent under Diagnostic Code 5201 requires limitation of 
motion that more nearly approximates limitation of motion to 
midway between the side and shoulder level, or limitation of 
motion to 25 degrees from the side.  The veteran's decreased 
range of motion of the right shoulder in abduction to 140 
degrees (180 degrees is normal), external rotation to 70 
degrees (90 degrees is normal), in flexion to 142 degrees 
(180 degrees is normal) does not more nearly approximate the 
higher rating criteria under Diagnostic code 5201; therefore, 
a higher rating than 20 percent based on limitation of motion 
of the shoulder joint would not be warranted.  The Board has 
also acknowledged the appellant's complaints of pain on use; 
however, even with considerations of additional limitations 
due to painful motion, the record does not reflect limitation 
of motion that more nearly approximates the rating criteria 
for a higher rating.  38 C.F.R. §§ 4.40, 4.45, see also 
DeLuca, 8 Vet. App. at 204-06.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected rheumatoid arthritis disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability for any 
period during the pendency of the claim.  The veteran 
testified that he was working, even though his rheumatoid 
arthritis caused fatigue.  The record reflects treatment of 
the veteran's symptoms with medication, but does not reflect 
hospitalization for rheumatoid arthritis.  The regular 
schedular standards in this case contemplate the veteran's 
symptoms of fatigue and pain.  Under these circumstances, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

An increased rating for rheumatoid arthritis is denied. 


	                        
____________________________________________
	WAYNE E. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



